               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     No. 4:18-cr-00276-RSB-CLR
                                             )
JEMARIO ANQUAN SCOTT,                        )
a/k/a JAMES A. WRIGHT,                       )
                                             )
      Defendant.                             )

          ORDER ON APPLICATION FOR LEAVE OF ABSENCE

      Application for Leave of Absence has been requested by Robert A.

Lewallen, Jr., who is the attorney for the Defendant, for the period of Monday,

September 16, 2019, through Friday, September 20, 2019. The Application is

hereby GRANTED and Mr. Lewallen shall have Leave of Absence in the above

captioned case from Monday, September 16, 2019 through Friday, September 20,



                                     r'2( µ�
2019 pursuant to Local Rule 83.9.

      So ordered, this�ay of                              , 2019.
